Citation Nr: 0841872	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-17 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1953 to 
March 1955.

This appeal to the Board of Veterans' Appeals (Board)  arose 
from a November 2005 rating decision in which the RO denied a 
TDIU.  The veteran filed a notice of disagreement (NOD) in 
December 2005, and the RO issued a statement of the case 
(SOC) in April 2006.  The veteran filed a substantive appeal 
in May 2006.  In June 2006, the RO issued a supplemental SOC 
(SSOC) reflecting the continued denial of the claim following 
a de novo review of the entire evidence of record.

In October 2008, a Deputy Vice chairman of the Board granted 
the veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) mad 
38 C.F.R. § 20.900(c) (2008).  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran has been granted service connection for 
residuals of a back injury, lower spine (rated as 40 percent 
disabling), degenerative joint disease of the cervical spine 
(rated as 40 percent disabling), degenerative joint disease 
of the right hip (rated as 40 percent disabling) and 
laceration scar, neck (rated as noncompensably disabling).  
His combined rating is 70 percent.

3.  The veteran's service-connected disabilities are not 
shown to prevent him from obtaining or retaining 
substantially gainful employment. 





CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases (to include a claim for a TDIU), a claimant 
must be provided with information pertaining to assignment of 
disability ratings (to include the rating criteria for all 
higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for a higher 
rating (presumably, to include a TDIU) : (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini v. Principi, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.  

In this appeal, a May 2005 pre-rating letter pertinent to a 
claim for service connection (then advanced along with the 
claim for TDIU) provided notice to the veteran regarding the 
information and evidence needed to substantiate a claim for 
service connection ,as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim. 

Although the record does not include a notice letter specific 
to a claim for a TDIU, the Board points out that, on these 
facts, the lack of such notice is not shown to prejudice the 
veteran.  In this regard, the Board notes that the April 2006 
SOC  set forth the criteria for establishing a claim for a 
TDIU (which suffices, in part, for Dingess/Hartman).  
Furthermore, the veteran and his representative's written 
statements reflect an understanding that establishing 
entitlement to a TDIU requires a showing that the veteran is 
unable to pursue gainful employment due to service-connected 
conditions, consistent with Vazquez-Flores..  Consequently, 
the RO's omission in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of private 
records, VA medical records and the report of VA examinations 
conducted in December 2004 and June 2005.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the veteran and by his representative, 
on his behalf..

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  As indicated above,  the veteran 
has been made aware of the evidence needed to substantiate 
this claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2008).  In exceptional circumstances, where the veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2008).

In this case, the veteran meets the objective, minimum 
percentage requirements, set forth in 38 C.F.R. § 4.16(a), 
for consideration of a TDIU, as service connection is in 
effect for residuals of a back injury, lower spine (rated as 
40 percent disabling), degenerative joint disease of the 
cervical spine (rated as 40 percent disabling), degenerative 
joint disease of the right hip (rated as 40 percent 
disabling) and laceration scar, neck (rated as noncompensably 
disabling).  His combined rating is 70 percent.  However, the 
remaining question is whether the veteran's service-connected 
disabilities, in fact, render him unemployable.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2007); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993). 

On his March 2006 VA Form 21-8940, the veteran indicated that 
he had completed college and graduate school, and that he had 
last worked full time in 1993 as a school principal.  The 
veteran also indicated that he worked part time in 2003, 2004 
and 2005 in visitor's services for the town of Ogunquit, 
Maine.  The veteran asserted that his service-connected 
traumatic arthritis of his neck and spine disabilities 
prevented him from securing or following any substantially 
gainful occupation.  In the remarks section of this form, the 
veteran noted that he was limited in the type of employment 
available as he felt that his limited physical ability had 
greatly impacted his opportunity to find appropriate 
employment

Pertinent medical evidence includes VA records of  treatment, 
dated in 2003 and 2004, primarily for neck and low back 
complaints.

In June 2004, the veteran presented to the Lahey Clinical 
Medical Center for a follow-up after an interior myocardial 
infarction.  The treating doctor noted that the veteran was 
retired.  However, he also noted that the veteran was 
currently back to work and exercising at a moderate activity 
level without a production of symptoms.

The report of a December 2004 VA spine examination reflects a 
notation that the veteran had suffered a heart attack in May 
2004.  The diagnosis  was osteoarthritis of the lumbar spine 
and right hip.

The veteran also underwent a VA examination for an evaluation 
of peripheral nerve and brain/spinal cord damage.  The 
diagnosis was neck and lower back pain.  The examiner stated 
that by history the involvement in arms and legs sounded like 
root pain.  However, his examination was within normal 
limits. On examination, there was no significant deficit in 
the veteran's neurological examination despite the complaints 
of what sounded like root pain.

In June 2005, the veteran underwent a VA heart examination.  
The examiner diagnosed the veteran with severe neck and left 
arm pain, likely spinal stenosis, which could be underlying 
rotator cuff tendinitis.

In January 2006, the veteran presented to the New England 
Baptist Hospital with complaints of left ankle pain.  The 
veteran was diagnosed with left ankle degenerative arthritis 
and a peroneal repair.  

Considering the governing legal authority in light of the 
above, the Board finds that the criteria for a TDIU are not 
met. 

Collectively, the overall record demonstrates that the 
veteran completed college and graduate school, and that he 
had last worked full time in 1993 as a school principal. 
After his retirement, the veteran worked part time in 2003, 
2004 and 2005 in visitor's services for the town of Ogunquit, 
Maine.  The Board emphasizes, however, the fact that the 
veteran retired from his educational career several years 
ago, and has not since worked in full-time employment, 
without more, does not establish unemployability.

The Board  is cognizant of the various musculoskeletal 
disabilities for which service connection has been 
established, and has carefully considered the assertions 
advanced by and on the veteran's behalf as to his "physical 
limitations". However, the veteran is being compensated for 
his service-connected disabilities.  Pertinent to the matter 
of a TDIU, however, there simply is no competent medical or 
other objective evidence to even suggest that the veteran's 
service-connected disabilities, either individually or in 
concert-and without regard to other disabilitiy/ies or the 
veteran's advancing age-render(s) him unable to obtain or 
retain substantially gainful employment.  In short, there is 
no objective evidence to support the veteran's assertions 
that he is unemployable solely due to service-connected 
disabilities, and neither the veteran nor his representative 
has presented or identified any such competent, probative 
evidence. 

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine; however, as no competent, probative evidence 
supports the claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski,  1 Vet. App. 49 53-56 (1990). 


ORDER

A TDIU is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


